           Case 1:16-cv-01534-JEB Document 440 Filed 08/26/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
             v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                              ______________________________

                      DAKOTA ACCESS, LLC’S OPPOSITION TO
                     MOTION FOR LEAVE TO FILE AMICUS BRIEF
                          ______________________________

       Dakota Access, LLC opposes the motion by proposed amici to file a brief in support of

Tribal Motions for Summary Judgment. See D.E. 439. Throughout this litigation, the Court has

freely granted leave for amicus curiae participation. And Dakota Access has had no quarrel with

the Court’s willingness to hear the views of interested non-parties through such a vehicle.

Granting this latest motion, however, could be misinterpreted as judicial endorsement of amici’s

view that the remand here was of a much broader scope and nature than the one the Court

ordered.
         Case 1:16-cv-01534-JEB Document 440 Filed 08/26/19 Page 2 of 4



       The proposed amici say that their brief “offer[s] the Court additional insight into the

federal government’s tribal consultation responsibilities.” D.E. 439 at 5. This is hardly a new

issue in the case, though. The parties have already extensively briefed, under multiple sources of

authority, the question of whether the Corps adequately consulted with the Tribes before it took

the final agency actions relevant here. This Court carefully considered the Corps’ legal

obligations to consult when ruling on those arguments. Standing Rock Sioux Tribe v. U.S. Army

Corps of Engineers, 205 F. Supp. 3d 4, 32-33 (D.D.C. 2016); id., 255 F. Supp. 3d 101, 155-60

(D.D.C. 2017).

       The issue now before the Court is the Corps’ compliance with the remand order.

Importantly, the remand was limited in scope to “three discrete flaws.” Standing Rock Sioux

Tribe v. U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 96 (D.D.C. 2017). The Court also made

clear that the Corps could comply with the remand order by considering materials already in its

possession. Id. at 98 (noting that Corps “may well” have “reasonably concluded” that “expert

reports were flawed or unreliable,” just as Dakota Access did, but the Corps “never said as

much”); 100 (as to hunting a fishing impacts, “[o]n remand, the Corps must simply connect the

dots” and it “already has the data it needs to determine the impact of a spill on fish and game”);

101 (as to environmental justice, the Corps need only “provide a more robust analysis”). As

Dakota Access will explain in its upcoming Opposition to Summary Judgment, the usual duties

to consult do not apply in these circumstances (a limited remand for the Corps to state its

position on three discrete topics) for a project at this advanced stage.

       The proposed amicus brief fails to explain to the Court whether, or to what extent, the

general consultation requirements it describes might apply in this unique context of a limited

remand for an agency to supply further explanation. Instead, the brief largely rehashes points




                                                  2
         Case 1:16-cv-01534-JEB Document 440 Filed 08/26/19 Page 3 of 4



that the four Tribes make in their current Motions for Summary Judgment about the level of

consultation that is required at the early stages of any project, well before the agency has granted

requested permissions. Because the Court has already answered that question, another brief

explicating general consultation requirements is unnecessary.

       If the Court nonetheless elects to err on the side of greater inclusion by granting the

proposed amici’s motion, it should do so with the understanding that amici’s brief may not turn

out to be of help on the questions this Court faces in the pending Summary Judgment Motions.


 Dated: August 26, 2019                              Respectfully submitted,


                                                      /s/ William S. Scherman
                                                     William S. Scherman
                                                     David Debold
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 955-8500
                                                     wscherman@gibsondunn.com

                                                     Counsel for Dakota Access, LLC




                                                 3
        Case 1:16-cv-01534-JEB Document 440 Filed 08/26/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 26th day of August, 2019, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ William S. Scherman
                                                   William S. Scherman
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 955-8500
                                                   wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC
